Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the election filed on 11/08/2021. Invention I (claims 1-14, 19 and 20) and species “f” (Fig. 9) have been elected without traverse. 
Claim 10 says “wherein the trench has an undercut portion formed on only one side of the trench” which is not the case for the elected species “f” and Fig. 9.  Therefore, claim 10 and the non-elected claims 15-18 have been withdrawn from further consideration. Currently, claims 1-9, 11-14, 19 and 20 are pending.

DETAILED ACTION 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Seo et al. (Pub. No. US 2019/0334120 A1), herein Seo.
Regarding claim 1, Seo discloses a display, comprising: a substrate having a panel edge; thin-film transistor (TFT) layers “TR” formed on the substrate, wherein organic light-emitting diode display pixel “ED/PX” structures are formed in the TFT layers within an active area of the display; anode and cathode layers “E1/E2” formed over the TFT layers; an organic emissive layer “EL/OL” that is formed between the anode and cathode layers and that extends from the active area all the way to the panel edge; and an organic emissive layer disconnecting structure “BR/PA” formed at least partially through the TFT layers, wherein the organic emissive layer disconnecting structure is configured to prevent moisture permeation through the organic emissive layer into the active area of the display (Seo; Figs. 4A-11E and paragraphs [0077]-[0095]).  
Regarding claim 2, Seo discloses the display of claim 1, wherein the organic emissive layer disconnecting structure creates one or more gaps in the organic emissive layer (Seo; Figs. 4A-11E and paragraphs [0077]-[0095]).    
Regarding claim 3, Seo discloses the display of claim 1, wherein the organic emissive layer disconnecting structure is formed only partially through the TFT layers (Seo; Figs. 4A-11E and paragraphs [0050]-[0052], [0103]-[0104]).  
Regarding claim 4, Seo discloses the display of claim 1, wherein the organic emissive layer disconnecting structure comprises a trench formed at least partially through the TFT layers (Seo; Figs. 4A-11E and paragraphs [0050]-[0052], [0103]-[0104]).  
Regarding claim 5, Seo discloses the display of claim 4, wherein the trench has enlarged sidewalls forming overhang portions devoid of organic emissive material (Seo; Figs. 4A-11E and paragraphs [0050]-[0052], [0103]-[0104]).  
Regarding claim 6, Seo discloses the display of claim 4, wherein the trench has separately etched undercut portions devoid of organic emissive material (Seo; Figs. 5A-7and paragraphs [0108]-[0136]).  
Regarding claim 7, Seo discloses the display of claim 4, wherein the trench has sidewalls with multiple levels of ledges, and wherein portions under each of the ledges is devoid of organic emissive material (Seo; Fig. 6B and paragraphs [0108]-[0136]).  
Regarding claim 8, Seo discloses the display of claim 4, wherein the trench has an undercut portion formed at a topmost opening of the trench (Seo; Fig. 6B and paragraphs [0108]-[0136]).  
Regarding claim 9, Seo discloses the display of claim 4, wherein the trench has an undercut portion formed at an intermediate position between the topmost opening and a bottom of the trench (Seo; Fig. 6B and paragraphs [0124]-[0137]).  
Regarding claim 11, Seo discloses the display of claim 1, wherein the organic emissive layer disconnecting structure comprises a plurality of trenches formed at least partially through the TFT layers (Seo; Figs. 4A-4B, 7, 9C and paragraphs [0124]-[0137]).
Regarding claim 12, Seo discloses the display of claim 1, further comprising: a crack stopper structure “DMP-E” formed on the substrate, wherein the crack stopper structure is configured to prevent cracks from propagating into the display from the panel edge, and wherein the organic emissive layer disconnecting structures is interposed between the crack stopper structure and the active area of the display (Seo; Figs. 9B, 9C and paragraphs [0095]-[0098]).  
  Regarding claim 13, Seo discloses the display of claim 1, further comprising: a crack stopper structure “DMP-E” formed on the substrate, wherein the crack stopper structure is configured to prevent cracks from propagating into the display from the panel edge, and wherein the organic emissive layer disconnecting structure is formed at the panel edge beyond the crack stopper structure (Seo; Figs. 9B, 11E and paragraphs [0095]-[0098]).  
Regarding claim 14, Seo discloses the display of claim 1, wherein the organic emissive layer disconnecting structure comprises an island structure “TP” having an undercut region that is formed on at least one side of the island structure and that is devoid of organic emissive material (Seo; Figs. 4A-7 and paragraphs [0117]-[0122]).  
Regarding claim 19, Seo discloses a display, comprising: a substrate; thin-film transistor layers “TR” formed over the substrate; an organic layer “EL/OL” formed over the thin-film transistor layer; and a moisture blocking structure “BR/PA” formed at least partially through the thin-film transistor layers, wherein the moisture blocking structure is configured to introduce one or more 
Regarding claim 20, Seo discloses the display of claim 19, wherein the organic layer comprises a light-emitting diode emissive layer, and wherein the moisture block structure includes an undercut portion that is devoid of any organic material (Seo; Figs. 4A-7 and paragraphs [0086]-[0090]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALIHEH MALEK whose telephone number is (571)270-1874.  The examiner can normally be reached on M/T/W/R/F, 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

February 12, 2022

/MALIHEH MALEK/Primary Examiner, Art Unit 2813